DETAILED ACTION
Response to Amendment
	The Amendment filed November 30, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 101 rejections previously set forth in the Non-Final Office Action mailed August 31, 2021.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance:
The prior art of Dahlberg et al. (US 9,236,087), Qiang et al. (US 2020/0090705), and Qiang et al. (US 2018/0322902) when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. 
Dahlberg et al. disclose a method for off track prediction of the present disclosure that predicts a position error signal (PES) of a write head, compares the predicted PES to an adaptive threshold, and prevents a write operation of the write head if the predicted PES exceeds the adaptive threshold. The adaptive threshold is a function of an on-cylinder limit, a smoothed standard deviation of an actual PES, and a smoothed standard deviation of the predicted PES. 
Qiang et al. (‘705) disclose reducing off-track write retry operations in a shingled magnetic recording system based on writing data to an initial track in a band of a shingled magnetic recording medium, calculating a percentage of position error signal (PES) at a shingled side end of the initial track (PES1) when an off-track write operation occurs, and determining whether the PES1 is above a first pre-determined threshold. 
Qiang et al. (‘902) disclose a system that receives a write command to write data on a first track in a band of a storage medium, performing a vibration detection scheme to identify vibration events, determining if a number of vibration events is above a predetermined threshold, skipping the first track responsive to determining the number of vibration events is above a predetermined threshold, seeking to a second track adjacent to the first track, increasing an OCLIM on the second track adjacent to the first track from a default OCLIM to an increased OCLIM, and shifting the writer center on the second track adjacent to the first track.
However, the prior art, alone or in combination, does not disclose receiving a plurality of position error signals (PES) for the HDD over a predetermined time period, receiving upper off-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed November 30, 2021, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137